Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 6

to the

A320 Family Aircraft Purchase Agreement

made July 20, 2011

between

AIRBUS S.A.S.

and

AMERICAN AIRLINES, INC.

This Amendment No. 6 to the A320 Family Purchase Agreement made July 20, 2011
(as amended, supplemented or otherwise modified, hereinafter referred to as the
“Amendment”), entered into as of July 1, 2014, by and between AIRBUS S.A.S., a
société par actions simplifiée, created and existing under French law having its
registered office at 1 Rond-Point Maurice Bellonte, 31707 Blagnac-Cedex, France
and registered with the Toulouse Registre du Commerce under number RCS Toulouse
383 474 814 (the “Seller”), and AMERICAN AIRLINES, INC., a Delaware corporation
having its principal office at 4333 Amon Carter Boulevard, Fort Worth, Texas
76155, United States of America (the “Buyer”).

WITNESSETH:

WHEREAS, the Buyer and the Seller entered into an Airbus A320 Family Aircraft
Purchase Agreement, made July 20, 2011, which, together with all Exhibits,
Appendices and Letter Agreements attached thereto and as amended, modified or
supplemented from time to time is hereinafter called the “Agreement”;

WHEREAS, the Buyer and the Seller have agreed that the Seller will deliver
certain A319 Aircraft to the Buyer under the Agreement equipped with a set of
two CFM56-5B7/3 engines under the terms and conditions specified herein;

WHEREAS, the Buyer has reached a separate agreement with CFM (the “Buyer’s CFM
Agreement”) pursuant to which CFM has agreed to deliver CFM56-5B7/3 engines to
the Seller for delivery on A319 Aircraft under the Agreement [*CTR];

WHEREAS, the Seller has reached a separate agreement with CFM pursuant to which
CFM has agreed to deliver CFM56-5B7/3 engines to the Seller for delivery on A319
Aircraft under the Agreement [*CTR];

 

AMD 6 AAL_A320Family_CT1001520    Page 1

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

WHEREAS, the Buyer and the Seller have agreed to modify certain terms relating
to Leasing Documentation; and

WHEREAS, the Buyer and the Seller have agreed to modify certain terms relating
to certain A321 Aircraft.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

The capitalized terms used herein and not otherwise defined in this Amendment
will have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.

 

1

PROPULSION SYSTEM

 

1.1

Clause 2.4.1 of the Agreement is hereby deleted in its entirety and replaced
with the following quoted text:

QUOTE

Each A319 Airframe with a Scheduled Delivery Month occurring before [*CTR] will
be equipped with a set of two CFM International CFM 56-5B6/3 engines and each
A319 Airframe with a Scheduled Delivery Month, or Scheduled Delivery Quarter,
occurring after [*CTR] will be equipped with a set of two CFM56-5B7/3 engines
(such set, an “A319 Propulsion System”).

UNQUOTE

 

1.2

Clause 3.1.2.1 of the Agreement is hereby deleted in its entirety and replaced
with the following quoted text:

QUOTE

 

  3.1.2.1

The base price (the “Engine A Base Price”) of a set of two (2) CFM International
CFM56-5B6/3 engines [*CTR] is:

US$ [*CTR] (US dollar [*CTR]).

Said base price has been established in accordance with the delivery conditions
prevailing in January 2011 and has been calculated from the reference price (the
“Engine A Reference Price”) for a set of two (2) CFM International CFM56-5B6/3
engines indicated by the Propulsion System Manufacturer of US$ [*CTR] (US
dollars – [*CTR]).

UNQUOTE

 

AMD 6 AAL_A320Family_CT1001520    Page 2

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

1.3

Clause 1.1 of Exhibit C-3 to the Agreement is hereby deleted in its entirety and
replaced with the following quoted text:

QUOTE

 

  1.1

Reference Price of the Propulsion System

The Engine A Reference Price for a set of two (2) CFM International CFM56-5B6/3
series Propulsion System [*CTR].

The Engine B Reference Price for a set of two (2) CFM International CFM56-5B4/3
series Propulsion System is as quoted in Clause 3.1.2.2 of the Agreement.

The Engine C Reference Price for a set of two (2) CFM International CFM56-5B3/3
series Propulsion System is as quoted in Clause 3.1.2.3 of the Agreement.

The Engine G Reference Price for a set of two (2) CFM International LEAP-1A24
series Propulsion System is as quoted in Clause 3.1.2.7 of the Agreement.

The Engine H Reference Price for a set of two (2) CFM International LEAP-1A26
series Propulsion System is as quoted in Clause 3.1.2.8 of the Agreement.

The Engine I Reference Price for a set of two (2) CFM International LEAP-1A32
series Propulsion System is as quoted in Clause 3.1.2.9 of the Agreement.

The Engine M Reference Price for a set of two (2) CFM International LEAP-1A33
series Propulsion System is as quoted in Clause 3.1.2.13 of the Agreement.

The Engine N Reference Price for a set of two (2) CFM International LEAP-1A33B2
series Propulsion System is as quoted in Clause 3.1.2.14 of the Agreement.

The Engine A Reference Price, Engine B Reference Price, Engine C Reference
Price, Engine G Reference Price, Engine H Reference Price, Engine I Reference
Price, Engine M Reference Price and Engine N Reference Price are subject to
adjustment for changes in economic conditions as measured by data obtained from
the US Department of Labor, Bureau of Labor Statistics and in accordance with
the provisions of Paragraphs 1.4. and 1.5. hereof.

UNQUOTE

 

1.4

The Buyer agrees to promptly notify the Seller if the Buyer’s CFM Agreement is
amended such that CFM will no longer deliver [*CTR].

 

AMD 6 AAL_A320Family_CT1001520    Page 3

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

2

DEFINITIONS

Clause 0 of the Agreement is amended to modify the following defined term as set
forth between the words “QUOTE” and “UNQUOTE”:

QUOTE

New Engine Option or NEO – as defined in Clause 2.1.1.1.

UNQUOTE

 

3

LEASING DOCUMENTATION

Annex B to the Form of Lease Agreement attached as Exhibit A to Letter Agreement
No. 1 is hereby amended by deleting the final sentence of the first paragraph of
Section B thereof in its entirety and replacing it with the following quoted
text:

QUOTE

[*CTR]

[*CTR]

UNQUOTE

 

4

A321 DELIVERY MATTERS

New Paragraphs 3.4, 3.5 and 3.6 are added to Letter Agreement No. 2 with the
following quoted text:

QUOTE

 

  3.4

In respect of each A321 Aircraft identified in Schedule I with CAC ID No.
[*CTR].

 

  3.5

[*CTR]

 

  3.6

[*CTR]

UNQUOTE

 

AMD 6 AAL_A320Family_CT1001520    Page 4

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

5

REFERENCES

On and after the date of this Amendment:

 

  (i)

each reference in Letter Agreement No. 1 to “this Letter Agreement”,
“hereunder”, “hereof” or words of like import referring to Letter Agreement
No. 1 shall mean and be a reference to Letter Agreement No. 1 as amended by this
Amendment, and

 

  (ii)

each reference in the Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Agreement shall mean and be a reference to
the Agreement as amended by this Amendment.

 

6

ASSIGNMENT

This Amendment and the rights and obligations of the parties will be subject to
the provisions of Clause 21 of the Agreement; provided, however, this Amendment
may not be assigned by the Buyer under either Clause 21.5 or 21.6 of the
Agreement without the express written consent of the Seller, which the Seller
may withhold in its sole discretion.

 

7

CONFIDENTIALITY

Each of the Seller and the Buyer agree not to disclose the terms and conditions
of this Amendment to any person without the prior written consent of the other
party. Notwithstanding the foregoing, each of the Seller and the Buyer agrees
that such terms and conditions may be disclosed without such prior written
consent (i) as required by law or as necessary in connection with the
enforcement of such party’s rights hereunder, and (ii) to the board of
directors, managers, employees, auditors, and legal, financial and technical
advisors of each party.

 

8

COUNTERPARTS

This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered will be an original, but all such
counterparts will together constitute but one and the same instrument.

[Signature Page Follows]

 

AMD 6 AAL_A320Family_CT1001520    Page 5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

/s/ AIRBUS S.A.S.

  Name:   Title: Senior Vice President Contracts

 

Accepted and Agreed: AMERICAN AIRLINES, INC. By:  

/s/ AMERICAN AIRLINES, INC.

  Name:   Title: Vice President, Fleet Planning

 

AMD 6 AAL_A320Family_CT1001520    Page 6